Title: James Madison to Richard Smith, 10 May 1826
From: Madison, James
To: Smith, Richard


                        
                            
                                
                            
                            
                                
                                    
                                
                                May 10 1826
                            
                        
                        <...> months after date I promise to pay to Richard Smith Cashier or order fourteen hundred thirty Seven dollars
                            50/100 for value received—payable at the office of discount & deposit Washington with interest from this date
                        
                            
                                James Madison
                            
                        
                    